Citation Nr: 1414965	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  09-42 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a lung disability.




ATTORNEY FOR THE BOARD

J. Nobrega, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1987 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2008 decision issued by the Department of Veterans Affairs Regional Office (RO) in Roanoke, Virginia.  

The Veteran's claim was previously remanded by the Board in November 2013.  The Veteran had a VA examination in April 2008, however, the Board found that examination to be inadequate.  Subsequent to the November 2013 remand, the Veteran was provided another VA examination.  The most recent, December 2013 VA examination is adequate. 

The entire claims file was reviewed in this case, to include the portion contained in the electronic "Virtual VA" system.  


FINDING OF FACT

The evidence of record demonstrates that the Veteran has a lung disability, however, the evidence does not show that the Veteran's lung disability is causally related to service.  


CONCLUSION OF LAW

Entitlement to service connection for a lung disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163  (Fed. Cir. 2004).

Certain "chronic conditions," such as (for example) arthritis, if manifest to a compensable degree within the first post-service year, will be presumed to have been incurred in active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2013).  Only "chronic conditions," as defined by regulation and inclusive of arthritis, can be service-connected solely on the basis of continuity of symptomatology from service to the present (irrespective of the establishment of a causal nexus between a current disability and service).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In this regard, Congress has specifically limited entitlement to service connection for disease or injury to cases where such have resulted in a disability.  38 U.S.C.A. §§ 1110, 1131.  Thus, in the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The United States Court of Appeals for Veterans Claims (Court) has consistently held that, under the law cited above, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service." Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly affirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability." Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.  

In the current case, the Veteran asserts that his current lung disability was caused by his service.  He stated in his February 2009 notice of disagreement that symptoms of his current lung disability first appeared during service but that it was not diagnosed during service. 

Service treatment records show that the Veteran was treated for shortness of breath and chest pain during service.  The Veteran was diagnosed with costochondritis (chest tenderness).  The Veteran's separation examination was negative for a lung condition.  The Veteran reported on his retirement physical examination that he did not have shortness of breath.  However, he later indicated on the same form that he had been treated in an emergency room for "problems with breathing [and] soreness around ribs."  

As noted above, the Veteran had active service from August 1987 to August 2007.

Post-service treatment records include a November 2007 examination in which the Veteran was reported to have normal breathing.  No rhonchi or rales, breath sounds were symmetric, expiratory phase was within normal limits. 

A December 2007 examination noted multiple tiny nodules present in the Veteran's lungs. The examiner noted that these nodules were too small to accurately characterize and may represent changes in the granulomatous disease. 

An April 2008 VA examination was unable to make a diagnosis for the Veteran's claimed lung condition due to a lack of past information.  The lack of medical history provided to the examiner was the basis of the November 2013 remand by the Board as it resulted in an inadequate medical examination.  Basically, the Board wished to determine what the problem was and if it had a connection to service.

An abnormal CT scan was indicated in a January 2008 consultation.  Unusual lymph node swelling was noted in the neck and armpit area.  

A July 2008 CT chest examination indicated lung nodules.  The examiner stated that there were calcified and noncalcified pulmonary nodules, with the largest one at the posterior basal segment of the right lower lobe.  The examiner also stated that the endobronchial tree appeared unremarkable. 

An August 2008 CT scan indicated that there was no change in the subcarinal lymph node or lung nodule size when compared to a December 2007 scan.

A January 2009 letter indicated that the Veteran had bilateral hilar adenopathy and subcoronal lymphadenopathy.  The Veteran was subsequently scheduled for a cervical mediastinoscopy with biopsy. 

A January 2009 cervical mediastinal exploration with biopsy indicated an enlarged mediastinal lymphadenopathy.  The examiner noted under "findings/specimens removed: 1. Right paratracheal lymph node [and] 2. Subcarinal lymph node." 

Private medical records from May 2010 indicate that the Veteran was negative for cough and was not experiencing shortness of breath.  However, in March 2011 the Veteran reported rib pain.  The Veteran stated that this was a recurrent problem that occurred intermittently.  The physician reported that the Veteran stated that he had a history of "inflamed lung lining" and a history of histoplasmosis.  The physician reported that associated symptoms include chest pain and shortness of breath. 

A July 2012 x-ray indicated that that the cardiomediastinal contour appeared unremarkable.  The lungs exhibited no active infiltrate or significant vascular congestion.  No effusion or abnormal hilar prominence was identified.  Multiple calcified granulomas were seen around the right hilum.  The examiner noted old granulomatous disease and no active process.  

Regarding etiology, the Veteran had a December 2013 VA examination.  The Veteran was diagnosed with chronic obstructive pulmonary disease (COPD) and mediastinal lymphadenopathy of unknown cause, however, the examiner, suspected histoplasmosis.  

The examiner concluded that it was "less likely as not" that the Veteran's current lung disability was incurred in or caused by the claimed in-service injury, event or illness.  

In explanation, the examiner noted that the Veteran's medical history was compatible with emphysema/COPD from smoking and this was confirmed by his pulmonary function test (PFT) on December 17, 2013, with severe gas exchange abnormality of 48 percent (new).  The examiner also noted that the Veteran has mediastinal lymphadenopathy suspicious of histoplasmosis but not confirmed yet.  

The December 2013 examiner provided a very detailed rationale.  In rendering his opinion, the examiner reviewed the Veteran's claims file as well as the "PFT done on 12/17 . . . chest [x-ray] done on 12/17 . . . his lung doctor pathology report on . . . lymph node biopsy and . . . pcp CT chest 2012."  The examiner also noted that the Veteran reported that while in the military during 1996-1997 he had right side pain and was short winded.  At that time he reported no wheezing but was short of breath for 5-6 hours.  The Veteran stated that breathing deeply worsened his pain.  He said it felt like someone was hitting him on his sides, he thought he had a heart attack so he went to the emergency room.  He saw a doctor and had a chest x-ray.  The doctor told him he had inflammation of the lining in his lungs.  The Veteran stated that he was treated with pain/anti-inflammation medication and the problem resolved in a few weeks.  Then from 1997 to 2007 the Veteran reported that this pain would recur 2-3 times per year but he wouldn't see a doctor.  The Veteran stated that he treated himself with over the counter ibuprofen and continued working.  He was never treated with inhalers and never prescribed medication.  The examiner then detailed the Veteran's numerous post-service treatment records as previously discussed above, including, the results of the December examination.  It cannot be said that the examiner ignored evidence. 
  
The Board finds that the December 2013 VA examination and accompanying etiology opinion was adequate.  The examination complied with the directives given by the Board when it remanded the case in November 2013.  When the VA provides the Veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

An adequate examination requires the examiner must be informed of the full and accurate facts and the Veteran's history.  See Nieves-Rodriguez v. Peake, 21 Vet. App. 23 (2007).  The previous examiner in April 2008 was not provided with the Veteran's medical history, which is why the Board remanded the case.  However, as previously discussed, the December 2013 VA examiner was provided with the Veteran's medical history.  The Board finds that the examination rationale was well reasoned, providing, unfortunately, highly probative evidence against this claim. 

While the Veteran can point to an in-service manifestation of a lung issue as evidenced in service treatment records, other evidence outweighs it.  The December 2013 VA examination weighs heavily against the Veteran's claim.  While the Veteran clearly has a current lung disability, the etiology of that disability was found to not be related to his service by an examiner who, as discussed above, was given the Veteran's medical history, claims file, and examined the Veteran, in detailed, as well as the evidence that the Veteran has indicated supports his claim.  It is important for the Veteran to understand that the examiner had no self-interest in providing either a negative or positive medical opinion. 

In reaching the above determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.   38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, the claim is denied. 

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Compliance with the first Quartuccio element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); See also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).   The Veteran was provided with VCAA notice in April 2008. 

It is pertinent to note that the Veteran is represented by Virginia Department of Veterans Services, and that organization is presumed to have knowledge of what is necessary to substantiate a claim for service connection.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Accordingly, the medical evidence present in the claims file is adequate to resolve the issue of service connection.  Indeed, regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claims, the Board finds that all necessary assistance has been provided in this case.  See 38 C.F.R. §§ 3.326, 3.327 (2013).

ORDER

Entitlement to service connection for a lung disability is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


